EXHIBIT 10.1
 
 
Water Treatment Agreement
 
This Water Treatment Agreement (hereinafter, the “WTA”) between Sionix
Corporation, a Nevada corporation domiciled at 914 Westwood Blvd., Box 801, Los
Angeles, CA 90024 (“Sionix”) and McFall, Incorporated, a Washington corporation
domiciled at 5050 326th Place, Carnation, WA 98014 (“McFall”) is entered into
this 21st day of February, 2012 and endorsed by Mark Twogood contracted
representative of Continental Resources, Inc. (hereinafter, the “Continental
Representative”) as of the same date.
 
Preamble
 
Sionix designs, fabricates, assembles, installs, and operates proprietary,
patent protected Mobile Water Treatment Systems (“MWTS”) for application in a
number of vertical markets, including oil and gas operations in non-conventional
shale plays in the continental United States as well as a number of other
geographic locations worldwide.


McFall operates a logistics operation in the Williston Basin of North Dakota
(hereinafter, the “Williston”) and performs such services as drilling rig
placement, set-up and tear down; retention of operations personnel, general site
maintenance and operations; and other tasks as may reasonably be assigned to
McFall by Continental Resources, Inc. (“Continental”) in accordance with the
Master Services Agreement (“MSA”) currently in effect between McFall and
Continental.


McFall wishes to retain Sionix under the authority of their MSA with Continental
to provide mobile water treatment services in conjunction with drilling
activities undertaken by a specifically designated drilling rig to treat water
contaminated by drilling activities in the Williston at the point of
contamination.


Sionix wishes to undertake this engagement, as properly endorsed by the
Continental Representative, and agrees to deploy a standard MWTS (flow rates of
approximately 400,000 gallons/day) to the designated location in the Williston,
properly configured to accept contaminated influent water from the onsite
drilling activities, and to treat same in accordance with standards established
by the Continental Representative at their sole and exclusive expense for a
contracted price not less than $8/barrel or more than $30/barrel (standard oil
industry barrel at 42 gallons/barrel), all dependent upon site specific
chemical, hydrological and geographical conditions.


In order to memorialize the wishes of the parties to this WTA and fulfill the
water treatment requirements imposed by the Continental Representative, the
parties hereto have entered into the following:


 
 

--------------------------------------------------------------------------------

 
 
Agreement


Conditions Precedent.  (1) McFall agrees to provide samples (consisting of five
[5] gallon buckets in each location) of contaminated water from a like drilling
activity in the Williston consisting of water from the first 2,200 feet of
vertical drilling, the subsequent 10,000 feet of vertical drilling, and from at
least one of any horizontal (or lateral) drilling off the vertical shaft at its
earliest possible convenience after the execution of this WTA.  (2) Sionix, at
its own expense, will test the provided samples for purposes of configuring the
designated MWTS and providing guidelines and suggestions to the Continental
Representative for testing standards and testing protocols that verify treatment
results (an example of Influent/Effluent Standards is attached hereto as Annex
“A”).  Results of said testing will be provided to McFall and the Continental
Representative within twenty-four (24) hours after receipt from the independent
testing laboratory, with a confirmation/attestation from Sionix that it will
achieve treatment results based upon such testing compliant with standards
established by the Continental Representative.


Contemplated Process.


McFall and/or the Continental Representative will issue a Notification to
Proceed on a specified drilling project at a specified drilling site.


Prior to the initial installation and start-up, but not less than two (2) weeks
prior to initial operation, a Sionix representative will visit a current
drilling site to determine “hook-up” requirements for power, influent and
effluent waters, as well as review any and all safety and operational procedures
and guidelines promulgated by Continental, McFall, or the Continental
Representative (as the case may be) for onsite operations, reporting and
oversight to assure compliance and timely start-up of treatment
operations.  Said Sionix representative will have authority to execute any site
specific requirements that are consistent with this WTA or governmental health
and safety oversight conditions.


Sionix will deploy its MWTS to the site and connect with 480/3 Phase/4 Wire
power source, influent source, and effluent source.  Lab tests will be performed
on influent water to determine consistency with initial test samples for
adjustment of treatment regimen if required.


Influent water in excess of 300 gallons/minute (‘gpm”) will be temporarily
contained in a retention pond (provided by Continental) until influent flow
rates stabilize at or below 300 gpm.


All treated effluent will be returned for recycling to the driller or stored in
a clear well until influent flow and effluent flow rates are equalized, which
cycles shall be maintained during the anticipated twenty-five (25) day drilling
cycle.


Periodic testing, as prescribed by the Continental Representative, will be
conducted to assure maintenance of effluent quality.


After completion of each project, the MWTS will be removed with all the drilling
equipment to a subsequent location and the steps listed above will be repeated.


During the course of the treatment operations by the Sionix MWTS, Sionix shall
issue weekly invoices to McFall, but in any case, not more frequently the
prescribed in the MSA between McFall and Continental.  It is understood by
Sionix that Continental, as a general practice, issues payment in ninety (90)
days.  To the extent that McFall marks-up the Sionix invoice to Continental,
Sionix and McFall will discuss and agree on the extent and amount of such
mark-up.  Sionix will not unreasonably withhold approval of the mark-up between
McFall and Continental.
 
 
2

--------------------------------------------------------------------------------

 
 
Project Funding.  To the extent that Sionix may require financing to fund
project cash flow, McFall shall agree to subrogate Sionix billing subsequently
billed to Continental by McFall to a factoring source or asset based lender of
Sionix’ choice, but in no event will a factored or collateralized amount be
greater than the invoice value, less McFall markup times seventy-five percent
(75%).
 
Capacity Utilization.  McFall (and/or the Continental Representative, as the
case may be) shall make best efforts to provide the following:  (1) for so long
as Sionix performs to the conditions of the WTA and maintains the agreed upon
quality of treated effluent, McFall will use its best efforts under the
circumstances to assist in the deployment the Sionix MWTS for operations in the
Williston for target deployments between two hundred (200) days and two hundred
and seventy-five (275) days per year, with the understanding that force majeure
conditions could modify such target deployment days; and (2)  influent to the
MWTS shall be not less than two hundred thousand (200,000) gallons/day and not
more than four hundred thousand (400,000) gallons, except to the extent that
influent to the MWTS is in excess of the maximum, either McFall (and/or
Continental, as the case may be) shall provide appropriate in-ground storage in
accordance with local regulations or Sionix may provide an additional MWTS,
whichever is most appropriate under the circumstances.


Benefit and Assignment.  It is understood and specifically agreed that this WTA
shall inure to the benefit of the parties hereto and that no assignment,
conveyance, pledge or hypothecation of this WTA shall be made without the
express prior written consent of the non-assigning party; provided, however,
Sionix will assign and convey this WTA to an affiliate company, currently under
formation, for purposes of operating this particular MWTS in the Williston and
McFall consents to such assignment.  Sionix will furnish a notification to
McFall, and/or the Continental Representative for information purposes, with all
relevant details about the assignment.


Term and Termination.  This WTA shall be in full force and effect for five (5)
years from the date of execution, which provisions for yearly automatic renewal
after the initial term, unless notified ninety (90) days prior to expiration of
the initial or any renewal term by either party to this WTA that they do not
intend to renew.


This WTA may only be terminated for cause, which is defined as a willful and
repeated violation of the terms and conditions of the WTA, gross negligence, or
an inability to provide effluent water by Sionix in accordance with agreed upon
treatment standards as defined in the clause “Capacity Utilization”
above.  Defaults or violations of this WTA must be noticed to the violating
party who will have ten (10) days to cure the default or violation; provided,
however, any violation of the Confidentiality/Non-Disclosure Clause of this WTA
below, shall permit immediate cancellation upon issuance of notice.


Termination “not-for-cause” is strictly prohibited by this WTA.


Moratorium.  During the course of the first full year of the WTA, Sionix and any
permitted assigns (as disclosed under the Benefit and Assignment clause above),
pledges and agrees that it (they) shall not solicit or accept any engagement,
directly or indirectly, that will place additional MWTS products under control
of any drilling or hydraulic fracturing operation of Continental in the
Williston.  If McFall is able to place five (5) additional MWTS products in
other Continental operations in the Williston during the course of the first
year of this WTA, Sionix will convey exclusive representation rights to McFall
for Continental operations in the Williston.  Other potential representation
agreements will also be granted for clients other than Continental in the
Williston with like conditions.
 
 
3

--------------------------------------------------------------------------------

 
 
Disclosure.  Sionix is a fully reporting public company (OTC: BB) and governed
by the Securities Exchange Commission rules.  Certain events and transactions
could require public disclosure under these rules.   To the extent disclosure is
required, as determined by Sionix securities counsel, McFall acknowledges that
these disclosures can occur without their prior consent.


Confidentiality/Non-Disclosure.  With the exception of mandatory disclosures
described in the Disclosure section above, the Press Release(s) described below,
disclosures between each party to this WTA and their legal and accounting
representatives, and certain investors and/or investment banking engagements,
the parties hereto are bound by the Mutual Confidentiality/Non-Disclosure
Agreement attached to this Agreement as Annex “B,” and incorporated herein by
reference.


Press Release(s).  To the extent legal or securities advisors believe advisable
or necessary, the parties to this WTA hereby consent to a press release or
releases announcing the execution of this WTA and a description of the events
contemplated herein.


Good Faith Negotiations.  The parties to this WTA acknowledge that the
contemplated transaction involves complex scientific and technical issues and
during the term of this WTA, many issues may need to be discussed and agreed
upon prior to the completion of this WTA or prior to the execution and
implementation of subsequent agreements.  To that end, both parties agree and
unequivocally commit to deal fairly between them and in complete and total
transparency.


Representations and Warranties.  Each party hereto represents and warrants
that:  (1) it has the requisite corporate authority to enter into this WTA; (2)
that it has entered into no other agreement that would prevent or preclude
performance under this WTA; (3) Sionix owns all the proprietary and patented
intellectual property associated with the construction and operation of the
MWTS; and (4) McFall is party to a MSA with Continental that does not prohibit
them from entering into this WTA or agreeing to any of the terms and conditions
contained herein.


Insurance.  XYZ shall maintain casualty insurance (minimum of $2,000,000) on the
Sionix MWTS for such amounts and against such hazards as Sionix may require,
with losses under the policies payable to Sionix or its assigns and liability
insurance (minimum of $1,000,000) for personal injuries, death and/or property
damages on terms satisfactory to Sionix, in each case naming Sionix as an
additional insured.
 
Site Visitation.  Subject to a twenty-four (24) hour notice, Sionix reserves the
right to demonstrate the functionality and efficacy of the Sionix MWTS in
operation at any current drilling site to potential clients for purposes of
promoting the sale of Sionix Water Treatment Services to other potential users.
 
Indemnification.  Each party to this WTA shall indemnify, defend and hold
harmless the other party from any claims, demands or damages, including
reasonable attorneys’ fees, arising out of or connected with any act or omission
attributable to the other party’s performance as contemplated by this WTA.


Survivability.  The clause herein related to Confidentiality/Non-Disclosure and
Representations and Warranties shall survive the expiration or termination of
this WTA for any reason, including lapse of time.


 
4

--------------------------------------------------------------------------------

 
 
Dispute Resolution.  In the event of any dispute between the parties hereto over
any provision of this WTA, the parties agree to submit the matter to a third
party mediator to resolve the dispute without recourse to legal action.


Governing Law/Venue.  The laws of the State of Delaware shall govern this
WTA.  Exclusive personal jurisdiction of the federal court sitting in the
immediate area of the non-complaining party will be the only venue available to
the complaining party.


IN WITNESS WHEREOF, the authorized signatories of each party affixes their seal
and signature hereto as of the date first written above.
 

SIONIX CORPORATION      MCFALL INCORPORATED            
/s/ James R. Currier
   
/s/ Steve McFall 
 
James R. Currier 
   
Steve McFall
 
Chairman/Chief Executive Officer 
   
President/Chief Executive Officer
 

 
 
5
 